MILLS, Judge.
Dowling appeals an order denying his claim for additional compensation benefits. We affirm.
The record clearly indicates that Dowling failed to carry his burden of establishing an average weekly wage greater than that accepted by the employer/carrier.
Dowling objected to the introduction of certain employment records as unauthenticated. The record reveals that these documents were admitted only to the extent they were verified by Dowling. No error appears.
AFFIRMED.
ERVIN and JOANOS, JJ., concur.